     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 1 of 10


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10       ALLEN C. HASSAN,                               No. 2:19-cv-02521 MCE AC PS
11                       Plaintiff,
12            v.                                        FINDINGS AND RECOMMENDATIONS
13       CALIFORNIA MEDICAL BOARD, et al.,
14                       Defendants.
15

16           Plaintiff is proceeding in this matter pro se. Pre-trial proceedings were accordingly

17   referred to the undersigned pursuant to Local Rule 302(c)(21). Id. Pending before the court are

18   two motions to dismiss plaintiff’s operative Third Amended Complaint: (1) a motion by

19   defendants Medical Board of California, Susan F. Friedman, Dev Gnandev, Randy W. Hawkins,

20   Howard R. Krauss, Ronald Lewis, Laurie Rose Lubiano, Asif Mahmood, Denise Pines, David

21   Warmoth, Eserik Watkins, and Felix C. Yip (collectively “MBC defendants”), ECF No. 38; and

22   (2) a motion by defendant UC San Diego PACE Program, ECF No. 40-1.1 Plaintiff has opposed

23

24   1
       Defendants the Regents of the University of California and its employees or former employees
     Martin Shulman, M.D., David Bazzo, M.D. and William Norcross, M.D., were not added as
25   parties to the case until plaintiff filed his Second Amended Complaint. However, because the
26   SAC was not properly filed, the Court did not issue a Summons to these four defendants at that
     time. The court did not issue a Summons to these four defendants until after plaintiff filed his
27   TAC. ECF No. 32. This Summons has not yet been served. Thus, the Motion to Dismiss is filed
     only on behalf of PACE. Defendant Kimberly Kirchmeyer also does not appear to have been
28   served and is not party to any of the pending motions.
                                                          1
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 2 of 10


 1   only the motion brought by the PACE program. ECF No. 42. The PACE program replied. ECF
 2   No. 43. The matter was heard before the undersigned on July 7, 2021, with all parties appearing
 3   remotely. ECF No. 44. At the hearing, plaintiff confirmed that he does not oppose the motion
 4   brought by the MBC defendants. For the reasons that follow, the undersigned recommends that
 5   both motions be GRANTED and that this case be DISMISSED in its entirety because plaintiff’s
 6   only federal claims are time-barred.
 7                                          I. BACKGROUND
 8          A.      The Operative Complaint
 9          Plaintiff filed his Third Amended Complaint (“TAC”) on April 4, 2021. ECF No. 31.
10   Plaintiff sues the California Medical Board (“MBC”), multiple individual members of the
11   California Medical Board, The Regents of the University of California, the UC San Diego PACE
12   Program, and professors associated with the UCSD PACE Program. ECF No. 31 at 2-4. The
13   TAC alleges in relevant part as follows.
14          Plaintiff was a licensed physician in the state of California from 1966 through December
15   16, 2016. Id. at 4. In November of 2014, plaintiff entered an agreement with the Medical Board
16   which required him to take and complete a Prescribing Course and course equivalent to PACE.2
17   Id. at 4-5. Plaintiff completed the program, and PACE program evaluators ranked his
18   performance as “Successful to Superior.” Id. at 5. Though the objective numeric scoring placed
19   plaintiff well within the range of PACE’s performance standard, PACE reported to the Medical
20   Board that plaintiff’s performance was equivalent to a “fail.” Id. at 6. The MBC held a contested
21   administrative hearing to revoke plaintiff’s probation on September 26 and 27 of 2016, with Dr.
22   William Norcross serving as the primary witness. Id. Dr. Norcross testified that plaintiff failed to
23   pass the PACE program, testifying to incorrect numbers. Id. The ALJ, applying the incorrect
24   legal standard and using incorrect scoring information regarding the PACE program, revoked
25   plaintiff’s license to practice medicine and published the decision on the Medical Board’s
26   website. Id. at 9.
27
     2
       The PACE (Physician Assessment and Clinical Education) program is an assessment and
28   remediation program for physicians, offered by the UC San Diego School of Medicine.
                                                      2
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 3 of 10


 1          Plaintiff’s TAC presents five putative causes of action: (1) 42 U.S.C. § 1983 and §1981,
 2   Racial Discrimination in violation of the Equal Protection Clause of the Fourteenth Amendment
 3   (2) 42 U.S.C. § 1983, Retaliation in Violation of the First Amendment; (3) 42 U.S.C. § 1983
 4   Malicious Prosecution in violation of the Fourth and Fourteenth Amendment; (4) 42 U.S.C. §
 5   1983 and §1981, Deliberately Indifferent Policies, Practices, Customs, Training, and Supervision
 6   in violation of the Forth, Fourteenth, and First Amendments; and (5) Fraud. Id. at 11-23.
 7          B. Motions to Dismiss
 8          The MBC defendants move to dismiss the TAC in its entirety, arguing that (1) the § 1983
 9   claims are time-barred, (2) the MBC defendants are immune from plaintiff’s claims, (3) the TAC
10   is conclusory and fails to state a cognizable claim, and (4) the state law fraud claim fails for want
11   of particularity. ECF No. 38-1. With respect to the timeliness of the federal claims, the MBC
12   defendants anticipate the issue of equitable tolling and state that plaintiff brought a writ of
13   mandamus petition before filing his federal case. Id. at 11-12. The writ petition is not mentioned
14   in the TAC. See ECF No. 31 at 1-8. The MBC defendants argue that the writ petition did not
15   stop the statute of limitations from running because the petition itself was untimely by over a
16   year, therefore depriving the MBC defendants of timely notice of plaintiff’s claims. ECF No. 38-
17   1 at 12. The MBC motion is unopposed.
18          The PACE motion also contends that plaintiff’s § 1983 and fraud claims are time-barred
19   and asserts immunity from suit. ECF No. 40-1 at 5-8. Plaintiff argues the PACE motion should
20   be rejected because it is untimely, and he substantively disputes the asserted grounds for
21   dismissal. ECF No. 42. As a preliminary matter, the PACE motion will not be rejected for
22   untimeliness. The MBC defendants were specifically granted an extension of time until June 8,
23   2021 to file an opposition to plaintiff’s TAC. ECF No. 36. The MBC defendants filed their
24   motion on that date. ECF No. 38. PACE filed its motion on June 9, 2021, to be considered
25   together with the MBC motion. ECF No. 40. Plaintiff had an opportunity to oppose the PACE
26   motion substantively, and he did so. ECF No. 42. In the interest of justice, both motions to
27   dismiss will be considered on the merits. Moreover, as discussed below, the MBC motion is
28   dispositive of the entire case against all defendants.
                                                         3
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 4 of 10


 1                                              II. ANALYSIS
 2          A. Legal Standards
 3          “The purpose of a motion to dismiss pursuant to Rule 12(b)(6) [of the Federal Rules of
 4   Civil Procedure] is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.
 5   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). “Dismissal can be based on the lack of a cognizable
 6   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri
 7   v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990).
 8          In order to survive dismissal for failure to state a claim, a complaint must contain more
 9   than a “formulaic recitation of the elements of a cause of action;” it must contain factual
10   allegations sufficient to “raise a right to relief above the speculative level.” Bell Atlantic Corp. v.
11   Twombly, 550 U.S. 544, 555 (2007). It is insufficient for the pleading to contain a statement of
12   facts that “merely creates a suspicion” that the pleader might have a legally cognizable right of
13   action. Id. (quoting 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-35
14   (3d ed. 2004)). Rather, the complaint “must contain sufficient factual matter, accepted as true, to
15   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
16   (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads
17   factual content that allows the court to draw the reasonable inference that the defendant is liable
18   for the misconduct alleged.” Id.
19          In reviewing a complaint under this standard, the court “must accept as true all of the
20   factual allegations contained in the complaint,” construe those allegations in the light most
21   favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor. See Erickson v. Pardus,
22   551 U.S. 89, 94 (2007); Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954,
23   960 (9th Cir. 2010), cert. denied, 131 S. Ct. 3055 (2011); Hebbe v. Pliler, 627 F.3d 338, 340 (9th
24   Cir. 2010). However, the court need not accept as true legal conclusions cast in the form of
25   factual allegations, or allegations that contradict matters properly subject to judicial notice. See
26   Western Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981); Sprewell v. Golden State
27   Warriors, 266 F.3d 979, 988 (9th Cir.), as amended, 275 F.3d 1187 (2001). The court may also
28   consider facts which may be judicially noticed, Mullis v. United States Bankruptcy Ct., 828 F.2d
                                                         4
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 5 of 10


 1   1385, 1388 (9th Cir. 1987), and matters of public record, including pleadings, orders, and other
 2   papers filed with the court, Mack v. South Bay Beer Distributors, 798 F.2d 1279, 1282 (9th Cir.
 3   1986). Facts subject to judicial notice may be considered by a court on a motion to dismiss.
 4          Pro se pleadings are held to a less stringent standard than those drafted by lawyers.
 5   Haines v. Kerner, 404 U.S. 519, 520 (1972). Pro se complaints are construed liberally and may
 6   only be dismissed if it appears beyond doubt that the plaintiff can prove no set of facts in support
 7   of his claim which would entitle him to relief. Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir.
 8   2014). The court’s liberal interpretation of a pro se complaint, however, may not supply essential
 9   elements of the claim that were not pled. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d
10   266, 268 (9th Cir. 1982); see also Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). A pro se
11   litigant is entitled to notice of the deficiencies in the complaint and an opportunity to amend,
12   unless the complaint’s deficiencies could not be cured by amendment. See Noll v. Carlson, 809
13   F.2d 1446, 1448 (9th Cir. 1987).
14          When the facts and dates alleged in a complaint indicate that a claim is barred by the
15   applicable statute of limitations, untimeliness may be asserted on a motion under Rule 12(b)(6).
16   A time-barred complaint fails to state a claim upon which relief may be granted. Von Saher, 592
17   F.2d at 969.
18          B. Plaintiff’s Federal Claims Are Time Barred
19              1. Applicable Statute of Limitations
20          Plaintiff’s claims fall into two categories: (1) claims brought pursuant to 42 U.S.C. §
21   1983,3 and (2) a state law fraud claim. Because § 1983 contains no specific statute of limitations,
22   federal courts borrow state statutes of limitations for personal injury actions. See Wallace v.
23   Kato, 549 U.S. 384, 387 (2007). In California the applicable statute is two years. Cal. Civ. Proc.
24   Code § 335.1; see also Canatella v. Van De Kamp, 486 F.3d 1128, 1132–33 (9th Cir. 2007);
25
     3
26     Though plaintiff also references § 1981, the Supreme Court has held that that § 1983 “provides
     the exclusive federal damages remedy for the violation of the rights guaranteed by § 1981 when
27   the claim is pressed against a state actor.” Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 735
     (1989). Here, the California Medical Board is a state agency and PACE is a program of the
28   University of California: all defendants are state actors.
                                                          5
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 6 of 10


 1   Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004). “Federal courts also apply a forum state’s
 2   law regarding tolling, including equitable tolling when not inconsistent with federal law.” Fink v.
 3   Shedler, 192 F.3d 911, 914 (9th Cir.1999), as amended on denial of reh’g and reh’g en banc (Dec.
 4   13, 1999). However, “[w]hile state law determines the period of limitations, federal law
 5   determines when a cause of action accrues.” Cline v. Brusett, 661 F.2d 108, 110 (9th Cir.1981).
 6   A cause of action accrues under federal law when the plaintiff knows or should have known of
 7   the injury. Canatella, 486 F.3d at 1133.
 8              2. Absent Tolling, Plaintiff’s Claims are Untimely
 9          Plaintiff knew or should have known of his injury no later than December 16, 2016, when
10   the Medical Board revoked his license to practice medicine based on the ALJ’s recommendation.
11   All of the various defendants’ alleged misdeeds had occurred by that time, and their adverse
12   consequences for plaintiff were fully realized when his professional license was revoked.
13   Accordingly, plaintiff’s various § 1983 claims related to the license revocation, or arising from
14   underlying events, can have accrued no later than December 16, 2016. The complaint in this case
15   was filed on December 16, 2019, exactly three years after accrual. The complaint was thus filed
16   one year after the limitations period had expired. Absent tolling, the complaint is time-barred.
17              3. Plaintiff is Not Entitled to Equitable Tolling
18          California provides equitable tolling for the limited purpose of accommodating the timely
19   pursuit of alternative remedies. “The equitable tolling of statutes of limitations is a judicially
20   created, nonstatutory doctrine . . designed to prevent unjust and technical forfeitures of the right
21   to a trial on the merits when the purpose of the statute of limitations — timely notice to the
22   defendant of the plaintiff’s claims — has been satisfied.” McDonald v. Antelope Valley Cmty.
23   Coll. Dist., 45 Cal. 4th 88, 99, (2008) (internal citations omitted). “A plaintiff’s pursuit of a
24   remedy in another forum equitably tolls the limitations period if the plaintiff’s actions satisfy
25   these factors: 1) timely notice to the defendants in filing the first claim; 2) lack of prejudice to the
26   defendants in gathering evidence for the second claim; and 3) good faith and reasonable conduct
27   in filing the second claim.” Cervantes v. City of San Diego, 5 F.3d 1273, 1275 (9th Cir. 1993).
28   With respect to the “whether a plaintiff provided timely notice, courts focus on whether the
                                                         6
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 7 of 10


 1   party’s actions caused the defendant to be fully notified within the statute of limitations of
 2   plaintiffs’ claims and their intent to litigate.” Saint Francis Mem’l Hosp. v. State Dep’t of Pub.
 3   Health, 9 Cal. 5th 710, 726 (2020). With respect to the third element, the Supreme Court of
 4   California held it “encompass two distinct requirements: A plaintiff’s conduct must be objectively
 5   reasonable and subjectively in good faith.” Id. at 729. Whether a plaintiff acted “reasonably” is
 6   an objective question; the focus is “not on a party’s intentions or the motives behind a party’s
 7   actions, but instead on whether that party’s actions were fair, proper, and sensible in light of the
 8   circumstances.” Id. Good faith, in contrast, depends on a party’s subjective intentions. Id.
 9            Plaintiff argues that the limitations period for his § 1983 claims was equitably tolled
10   because he filed a writ of mandamus on May 25, 2018, challenging the California Medical
11   Board’s adoption of the ALJ decision; the writ was ultimately denied on February 18, 2020. ECF
12   No. 42 at 7-8. Anticipating this argument, the MBC defendants accompanied their motion with a
13   request for judicial notice of: (A) the Medical Board’s 2016 decision; (B) plaintiff’s petition for
14   writ of mandamus filed with the Sacramento County Superior Court; (C) the Superior Court’s
15   notice of entry of judgment against plaintiff dated May 24, 2019; (D) a copy of the Superior
16   Court docket; and (E) a copy of the California Court of Appeal’s website search demonstrating
17   plaintiff did not appeal the Superior Court’s decision. ECF No. 19.4 The court may take notice of
18   facts that are capable of accurate and ready determination by resort to sources whose accuracy
19   cannot reasonably be questioned, including matters of public record outside the pleadings. Fed.
20   R. Evid. 201(b); Indemnity Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986). The court
21   accordingly takes judicial notice of Exhibits A-D as matters of public record.
22            Plaintiff’s pursuit of a mandamus remedy does not support equitable tolling under
23   California law. First, the writ petition was dismissed for untimeliness. The Superior Court order
24   explains that the “petition was filed on May 25, 2018 – over 17 months after the Board’s decision
25   became effective,” and far exceeding the applicable 30-day limitation period to file. ECF No. 19-
26   3 at 4-5. The untimely pursuit of an alternative remedy does not easily square with the
27

28   4
         PACE joined the MBC’s arguments, and relies on the same records.
                                                     7
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 8 of 10


 1   requirement of timely notice to defendants. But even if the notice requirement is assumed to be
 2   satisfied, on the theory that the untimely mandamus action nonetheless provided notice of
 3   plaintiff’s claims within the limitations period for bringing a §1983 suit, the second two
 4   requirements for tolling are not satisfied.
 5            As to the second requirement, lack of prejudice to defendants, there is no indication that
 6   the writ petition and this federal case are so similar that defendant would not be prejudiced in
 7   evidence collection for this untimely federal lawsuit. Indeed, because the first action was
 8   dismissed on untimeliness grounds, there was no development of an evidentiary record.
 9   Accordingly, defendants would need to start gathering evidence from scratch on this stale claim if
10   the case were to proceed.
11            Third and finally, plaintiff cannot show that he acted reasonably in failing to file his
12   federal claims within the limitations period. Plaintiff, who until recently was a licensed attorney
13   in this state,5 can fairly be expected to understand, calculate, and comply with statutes of
14   limitation and with the rules applicable to mandamus. However, he filed both the mandamus
15   action and the lawsuit a year or more after their respective deadlines. There is nothing reasonable
16   about delaying the filing of a lawsuit beyond the applicable limitations period due to the
17   pendency of a mandamus petition that was itself quite obviously untimely. Moreover, even if
18   equitable tolling could be supported by a sincere though unreasonable belief that the mandamus
19   petition was procedurally proper and that the lawsuit could not be filed until it was resolved – and
20   California law provides no such thing – plaintiff commenced this action before there was a ruling
21   in the mandamus matter. See ECF No. 19-4 (judgment entered February 18, 2020). Plaintiff
22   clearly was not waiting for a ruling on his mandamus petition to file his §1983 claims. It was
23   objectively unreasonable for plaintiff to file an untimely writ petition and then months later, while
24   that petition was still pending, file an untimely federal lawsuit. The court need not reach the issue
25   of plaintiff’s subjective good faith; regardless of his subjective intentions, plaintiff’s objectively
26   unreasonable course of conduct precludes tolling.
27

28   5
         As the docket reflects, plaintiff has been suspended from the practice of law.
                                                          8
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 9 of 10


 1           At hearing, plaintiff argued that equitable tolling nonetheless saves his claims because
 2   equitable means being “fair minded in all circumstances.” This court lacks authority to grant
 3   equitable tolling except in the circumstances specified by the California courts. The
 4   circumstances of this case do not qualify for equitable relief from the statute of limitations, for the
 5   reasons already explained. In broadly arguing the equities, plaintiff emphasized the merits of his
 6   claims and the value of the good works that he has done as a doctor, including extensive
 7   humanitarian efforts. Unfortunately for plaintiff, evaluation of a lawsuit’s timeliness is
 8   independent of the merits of the case or the character of the litigants. As the California Supreme
 9   Court has acknowledged:
10                    [A] statute of limitations. . . operates conclusively across-the-board.
                      It does so with respect to all causes of action, both those that do not
11                    have merit and also those that do. That it may bar meritorious causes
                      of action as well as unmeritorious ones is the price of the orderly and
12                    timely processing of litigation — a price that may be high, but one
                      that must nevertheless be paid.
13

14   Norgart v. Upjohn, 21 Cal. 4th 383, 410 (1999) (internal quotation marks and citations omitted).
15           C. The Court Need Not Determine the Timeliness or Sufficiency of the Fraud Claim
16           Plaintiff’s state law fraud claim is governed by a three-year statute of limitations, and the
17   claim does not accrue “until the discovery, by the aggrieved party, of the facts constituting the
18   fraud or mistake.” Cal. Civ. Proc. Code § 338(d); Samuels v. Mix, 22 Cal. 4th 1, 14 (1999).
19   Here the parties dispute the accrual date and the running of the statute. The MBC defendants also
20   contend that the claim is not pled with sufficient particularity. These issues need not be reached,
21   however.
22           This court’s jurisdiction is predicated on plaintiff’s federal claims, all of which are time-
23   barred. Because plaintiff has failed to state a cognizable claim for relief under federal law, the
24   court should decline to exercise supplemental jurisdiction over plaintiff’s putative state law fraud
25   claim. Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988) (when federal claims are
26   eliminated before trial, district courts should usually decline to exercise supplemental
27   jurisdiction).
28   ////
                                                         9
     Case 2:19-cv-02521-MCE-AC Document 45 Filed 07/20/21 Page 10 of 10


 1          D. No Leave to Amend
 2          Plaintiff’s complaint is fatally flawed because it does not present a timely federal cause of
 3   action. No amendment can remedy this defect. Though a pro se plaintiff is generally entitled to
 4   an opportunity to correct defects in a complaint by amendment, that step is not appropriate where,
 5   as here, the defects cannot be cured. Noll, 809 F.2d at 1448.
 6                                         III. CONCLUSION
 7          Accordingly, the undersigned recommends as follows:
 8      1. That the motions to dismiss at ECF Nos. 38 at 40 be GRANTED; and
 9      2. That the operative Third Amended Complaint (ECF No. 31) be DISMISSED in its
10          entirety for the reasons set forth above, and the case be closed.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days
13   after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a
15   document should be captioned “Objections to Magistrate Judge’s Findings and
16   Recommendations.” Failure to file objections within the specified time may waive the right to
17   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
18   v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
19   DATED: July 19, 2021
20

21

22

23

24

25

26

27

28
                                                        10
